Title: To Alexander Hamilton from Royal Flint, 21 December 1791
From: Flint, Royal
To: Hamilton, Alexander


New York, December 21, 1791. “This letter will be presented you by Dr. Hopkins of Connecticut. He is on his way to Philadelphia, and while he is in that City, I feel a desire that you become acquainted with him. The literary talents of this gentleman, and the liberal way of thinking, he adopts on all public questions of importance, will render him not only a valuable, but a pleasing acquantance.…”
